Case: 4:16-cv-02163-CDP Doc. #: 168 Filed: 03/25/19 Page: 1 of 5 PageID #: 3276



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 MISSOURI PRIMATE FOUNDATION,                        )
 et al.,                                             )
                                                     )
                 Plaintiffs and                      )
                 Counterclaim Defendants,            )
                                                     )
 v.                                                  )         Case No. 4:16-cv-02163
                                                     )
 PEOPLE FOR THE ETHICAL                              )
 TREATMENT OF ANIMALS, INC., et al.,                 )
                                                     )
                 Defendants and                      )
                 Counterclaim Plaintiffs.            )


             COUNTERCLAIM PLAINTIFFS’ MOTION FOR LEAVE TO FILE
               [PROPOSED] MOTION FOR JOINDER OF TONIA HADDIX
                   AS A REQUIRED COUNTERCLAIM DEFENDANT

        Counterclaim Plaintiffs (“Plaintiffs”) respectfully move for leave to file the attached

[Proposed] Motion for Joinder of Tonia Haddix as a Required Counterclaim Defendant, pursuant

to Federal Rule of Civil Procedure 19(a)(2), in her capacity as alleged successor-in-interest to the

chimpanzees at issue in this litigation (“Chimpanzees”). [Exhibit A.] In support of their request

for leave, Plaintiffs state as follows:

        1.      In this case, Plaintiffs’ primary requested relief asks the Court to order that the

Chimpanzees located at the home of Counterclaim Defendant Connie Casey (“Casey”) be sent to

an accredited sanctuary, in order to remedy existing violations of the Endangered Species Act.

        2.      Pursuant to the Second Amended Case Management Order, “[a]ny motion to . . .

add parties must be filed by January 8, 2019.” [ECF No. 127 at 4.]

        3.      On December 19, 2018, a transaction was purportedly entered between Casey and

Haddix, transferring and donating the Chimpanzees to Haddix. Even though the transaction was
Case: 4:16-cv-02163-CDP Doc. #: 168 Filed: 03/25/19 Page: 2 of 5 PageID #: 3277



clearly subject to discovery and any communications and documents related thereto responsive

to Plaintiffs’ requests, it was kept hidden from Plaintiffs until March 21, 2019, until after the

deadline for joining another party had long expired. [Exhibit B.]

       4.         Because Plaintiffs were prevented from meeting the Court’s January 8, 2019

deadline for adding parties because of Casey’s duplicity and failure to comply with her discovery

obligations, Plaintiffs should be granted leave to move for Haddix’s joinder at this time.

       5.         For the reasons set forth in the [Proposed] Motion, joinder is required because

Haddix purports to have obtained—as of yet unspecified and unproven—rights in the

Chimpanzees. This renders Haddix a “required party” under Federal Rule of Civil Procedure

19(a)(1)(B)(i).

       6.         Alternatively or additionally, Haddix is a “required party” under Rule

19(a)(1)(A), whose joinder is necessary in order to preserve the Court’s ability to grant complete

relief to Plaintiffs with respect to the Chimpanzees.

       7.         Although a stay is currently in place with respect to certain aspects of this case,

the Court specifically exempted procedural motions from the stay. Joinder of parties is a question

of “federal procedural law.” Scenic Holding, LLC v. New Board of Trustees of Tabernacle

Missionary Baptist Church, Inc., 506 F.3d 656, 665 (8th Cir. 2007); see also, e.g., Smith v.

United Bhd. of Carpenters & Joiners of Am., 685 F.2d 164, 166 (6th Cir. 1982) (noting that

failure to join indispensable parties under Rule 19 is a “procedural defect”); Estate of Mitchell v.

Modern Woodmen of Am., No. 2:10-CV-00965-JEO, 2015 WL 1778375, at *3 (N.D. Ala. Apr.

20, 2015) (“Rule 19 is a procedural device”).

       8.         Furthermore, it would clearly serve the purpose of the stay to file this procedural

motion now, because the Court has instructed that the stay should be used, if possible, to



                                                    2
Case: 4:16-cv-02163-CDP Doc. #: 168 Filed: 03/25/19 Page: 3 of 5 PageID #: 3278



effectuate a settlement. Unfortunately, Haddix is not represented by counsel and she takes the

position that, as a non-party, she has nothing to do with this case. [Exhibit C.] Haddix even

implies that the Temporary Restraining Order relating to the Chimpanzees does not apply to her

[id.], thus raising concerns of irreparable harm to Plaintiffs if they cannot join her during the

pendency of the stay.

        9.      Without a means to bring Haddix to the negotiating table voluntarily, any

attempts by Plaintiffs to resolve this matter with only Casey (and her counsel) will be largely

illusory, in light of the fact that Haddix claims to be the current owner of the Chimpanzees. For

this additional reason, it appears consistent with the Court’s language and spirit of the order that

this motion not be delayed until after the stay is lifted.

        10.     Where, as here, a party is found to be required and has not yet been joined, “the

court must order that the person be made a party” pursuant to Rule 19(a)(b), unless the Court

determines that joinder is not feasible.

        11.     No impediments to joinder exist because Haddix is a resident of Missouri and

subject to service of process, and joining her in this suit would not impact the Court’s federal

question and statutory jurisdiction. See 16 U.S.C. §§ 1538(g)(1) (“The district courts shall have

jurisdiction, without regard to the amount in controversy or the citizenship of the parties, to

enforce any such provision or regulation”), 1538(g)(3)(A) (“Any suit under this subsection may

be brought in the judicial district in which the violation occurs.”).

        12.     Plaintiffs sought Casey’s consent to this motion for leave and to the proposed

joinder of Haddix, but Casey did not consent.

        WHEREFORE, Plaintiffs respectfully request that the Court grant Plaintiffs leave to file

the attached [Proposed] Motion for an Order requiring that Haddix be joined as a Counterclaim



                                                   3
Case: 4:16-cv-02163-CDP Doc. #: 168 Filed: 03/25/19 Page: 4 of 5 PageID #: 3279



Defendant, in her capacity as alleged successor-in-interest to the rights and potential liabilities of

Casey in this case with respect to any Chimpanzees as to which Haddix might be able to

establish an enforceable legal right.


Dated: March 25, 2019                          Respectfully submitted,

                                               /s/ Martina Bernstein
                                               MARTINA BERNSTEIN (#230505CA)
                                               PETA Foundation
                                               1536 16th St. NW
                                               Washington, DC 20036
                                               202.483.7382
                                               Fax No: 202.540.2208
                                               martinab@petaf.org

                                               JARED S. GOODMAN (#1011876DC)
                                               PETA Foundation
                                               2154 W. Sunset Blvd.
                                               Los Angeles, CA 90026
                                               323.210.2266
                                               Fax No: 213.484.1648
                                               jaredg@petaf.org

                                               POLSINELLI PC
                                               JAMES P. MARTIN (#50170)
                                               KELLY J. MUENSTERMAN (#66968)
                                               100 S. Fourth Street, Suite 1000
                                               St. Louis, MO 63102
                                               314.889.8000
                                               Fax No: 314.231.1776
                                               jmartin@polsinelli.com

                                               Attorneys for Defendants/
                                               Counterclaim Plaintiffs




                                                  4
Case: 4:16-cv-02163-CDP Doc. #: 168 Filed: 03/25/19 Page: 5 of 5 PageID #: 3280




                               CERTIFICATE OF SERVICE

       I certify that on March 25, 2019, the foregoing was electronically filed with the Clerk of

the Court using the CM/ECF system, by which notification of such filing was electronically sent

and served to the following:

       Debbie Champion, dchampion@rssclaw.com
       Victor H. Essen, vessen@rssclaw.com
       Attorneys for Plaintiff/Counterclaim Defendant Connie Braun Casey

       Geordie Duckler, geordied@animallawpractice.com
       Attorney for Plaintiff/Counterclaim Defendant Andrew Sawyer


                                                   /s/ Jared S. Goodman
